Citation Nr: 0524306	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a compression deformity of the first lumbar vertebra with 
thoracic scoliosis and leg length discrepancy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1952 until 
December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

Subsequent to the June 1997 rating decision, the claims file 
has been transferred to the RO in Detroit, Michigan.

It is further noted that the RO considered the issue as a 
reopened claim prompted by a September 2002 communication 
from the veteran.  However, the initial June 1997 decision 
awarding a 10 percent rating was appealed by the veteran.  A 
notice of disagreement was accepted in August 1997, and a 
statement of the case was issued in September 1997.  
Correspondence dated in October 1997, and received in 
November 1997, clearly serves as a substantive appeal, timely 
received within a year of the initial unfavorable decision.  
However, that November 1997 communication was mislabeled as a 
"notice of disagreement," and the matter was never 
certified to the Board for appeal.  Based on this procedural 
history, the matter on appeal is properly characterized as 
set forth on the title page of this decision.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
compression deformity of the first lumbar vertebra with 
thoracic scoliosis and leg length discrepancy has been 
manifested by subjective complaints of pain, with radiation 
to the lower extremities, producing limited motion of the 
thoracolumbar spine, without muscle spasm or neurologic 
symptoms which are attributable to degenerative disc disease 
at L1-L2.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 20 
percent for compression deformity of the first lumbar 
vertebra with thoracic scoliosis and leg length discrepancy 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5291, 5292 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

Here, the veteran's appeal relates back to an initial rating 
assignment in June 1997.  Thus, VAOPGCPREC 8-2003 applies.  
However, it is noted that appropriate notice was provided as 
to the "downstream issue" increased evaluation claim, as 
will be discussed below.  As such, there is no need to 
evaluate the adequacy of notice as to the underlying service 
connection claim. 

A VA letter issued in September 2002, in conjunction with the 
December 2003 statement of the case, apprised the appellant 
of the information and evidence necessary to substantiate his 
claim of entitlement to an increased rating.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's case was adjudicated prior to enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of post service VA treatment and 
examination.  Additionally, the veteran's statements in 
support of the claim, to include testimony provided at a June 
2005 hearing before the undersigned is of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

At a December 1992 VA examination, the veteran complained of 
severe low back pain radiating to the left hip.  He was 
unable to stand for longer than 5 minutes even using a cane, 
due to the severity of his pain.  Objectively, the veteran 
had forward flexion to 75 degrees, backward extension to 25 
degrees, lateral flexion to 20 degrees and rotation to 20 
degrees.  The diagnosis was low back strain.

At an RO hearing in March 1995, the veteran explained that 
his right shoe was an inch and a half higher than his left 
shoe, due to a leg length discrepancy.  He wore lifts in his 
shoes to compensate and also walked with a cane to keep from 
falling.  (Transcript "T," at 6.)  The veteran also stated 
that, specifically relating to his low back pain, he was 
unable to do lifting activities.  (T. at 4.)  He also had to 
avoid prolonged standing or sitting, or walking on uneven 
ground.  

A December 1996 VA outpatient treatment report indicates 
complaints of chronic low back pain, not relieved by 
medication.  He rated his pain as a 10/10 on the pain scale.  
The duration of this increase in pain was one week. Another 
record dated in December 1996 contained an assessment of 
degenerative joint disease of the spine.  

VA treatment records dated in 1997 continue to reflect 
treatment for chronic back pain.  A March 1997 report 
indicated that his gait and posture were within normal 
limits.  

The veteran was again examined by VA in April 1997.  The 
veteran was noted to walk with a cane, with an antalgic gait.  
No specific findings were noted as to the low back.

A September 1997 VA outpatient treatment record revealed an 
impression of degenerative disc disease of L5-S1.  His motor 
strength was 5/5 and his deep tendon reflexes were 4/4 at 
that time.  That report also appeared to indicate bilateral 
foot numbness.  X-rays showed five lumbar type vertebral 
bodies that were normal in alignment.  There was a wedge 
compression deformity involving the L1 vertebral body.  

An October 1997 report also noted degenerative disc disease, 
mild to moderate, especially at L4-5.   

Moderate back pain was reported in a December 1997 VA 
outpatient record. The veteran had an antalgic gait.  

The veteran was next examined by VA in July 1998.  At that 
time, he complained of near-constant low back pain with 
occasional flare-up.  He also reported an occasional popping 
sensation with motion.  During a period of aggravation he 
would stay in bed and sometimes he used a wheelchair.  

Objectively, the veteran limped while walking, but his 
standing posture was good.  Muscle tone was good and there 
was no spasm of the paravertebral muscles.  There was also no 
tenderness.  The veteran had forward flexion to 45 degrees, 
with complaints of pain.  He could extend to 15 degrees with 
no complaints of pain.  Lateral rotation was to 15 degrees 
bilaterally and rotation was 10 degrees bilaterally.  There 
was no neurological deficiency of either leg.  Straight leg 
raising was to 65 degrees left and right with complaint of 
back pain.  There was a 7/8 inch shortening of the left leg.  
X-rays showed degenerative changes with some compression 
change at T11 and T12.  Such changes were believed to be 
indicative of an old compression fracture.

The veteran was again examined by VA in August 1999.  At that 
time, he complained of constant low back pain of moderate 
intensity.  At times, the pain would escalate and become very 
severe.  Stepping on uneven floor was a precipitating factor 
for his discomfort.  He took one or two Darvocet each day.  
During very severe episodes of pain, the veteran had to 
remain in bed for a couple of days.  This happened about once 
a year or so.  He used a brace and a cane for ambulation.  He 
had to avoid lifting activities.  

Objectively, the veteran had forward flexion to 50 degrees, 
extension to 20 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, and rotation was to 15 
degrees bilaterally.  The veteran refused to bend forward 
more or to move in extension because of pain.  There was 
evidence of painful motion and there was moderate tenderness 
over the lumbar spine.  The lower back had a fixed deformity, 
slight scoliosis to the right.  The musculature of the back 
was normal and there was no sensory disturbance.  Motor 
strength of the lower extremities was normal.  

VA x-rays taken in September 1999 reveal minor degenerative 
changes in the apophyseal joints of L4-5 and S1.  

In June 2000, the veteran complained of a new onset of low 
back pain, higher up on the left side than his previous pain.  
Such pain worsened with positional changes and was relieved 
by lying supine.  

A November 2001 VA clinical record shows normal gait.  The 
veteran could tandem walk.  His deep tendon reflexes were 2+ 
in the patella, bilaterally and 1+ in the Achilles 
bilaterally.  The treatment plan involved icing the lower 
back and taking naprosyn.

A March 2002 VA outpatient treatment report indicates 
complaints of low back pain rated as 10 out of 10 in 
intensity.  The veteran's gait was moderately slow.  He took 
3 brief rest stops during a 100-foot walk.  His balance was 
good, though he stated that he had fallen in the past.  
Another March 2002 VA clinical record revealed complaints of 
low back pain rated as a 7 out of 10 in intensity.  

A January 2003 VA clinical record revealed complaints of low 
back pain rated as a 10 out of 10 in intensity.  

Also in January 2003, an MRI revealed that the L1-L2 disc 
space was mildly decreased in height, and decreased in T2 
signal, consistent with degenerative disc disease.  

The veteran was most recently examined by VA in February 
2003.  He presented with a gait that clearly favored the 
right leg.  He had forward flexion to 75 degrees, extension 
to 15 degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  The veteran's strength 
in the lower extremities was symmetrical at 5/5 in all muscle 
groups.  No muscular, postural or reflex abnormalities were 
noted.  He was wearing a 1/4 inch lift in his left shoe. 

Following the objective examination, the VA examiner remarked 
that, in his opinion, the veteran's low back pain was severe.  
His endurance was quite good and his strength was normal.  He 
further remarked that in times of flare-up, the veteran had 
10 percent less motion than stated in the examination report.  
Additionally, he commented that at least 60 percent of the 
veteran's back problems were due to normal degenerative 
spondylosis as demonstrated on x-rays, which had no relation 
to the veteran's military history.  Another 20 percent of the 
problem was related to a fracture suffered about 12 years 
earlier and 20 percent related to his history of lumbar 
strain.  

Analysis

The veteran is seeking an initial evaluation in excess of 10 
percent for his compression deformity of the first lumbar 
vertebra with thoracic scoliosis and leg length discrepancy, 
granted effective from May 13, 1993, on the basis of in-
service aggravation of a preexisting condition.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285, as 
in effect prior to September 26, 2003, instructed the rater 
to evaluate residuals of vertebral fracture in accordance 
with limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  In this 
regard, it is noted that VA X-rays in September 1997 showed 
wedge compression deformity of the L1 vertebral body.  Hence 
a 10 percent rating is warranted under Diagnostic Code 5285.  
This is to be added, and not combined, with any other rating 
for the service-connected back disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 
noncompensable rating applies where the evidence demonstrates 
slight limitation of motion of the dorsal spine.  Where 
limitation is moderate or severe, a 10 percent evaluation 
applies.  

Under 38 C.F.R. § 4.71a, Code 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  

The objective competent clinical findings, for the period 
prior to September 26, 2003, demonstrate no more than slight 
limitation of range of motion of the thoracolumbar spine, 
albeit with complaints of pain.  In this regard, the 
competent clinical findings reveal forward to 75 degrees on 
VA examination in December 1992.  In July 1998, he reported 
only occasional flare-up of pain.  On VA examination in July 
1998, he retained 45 degrees of forward flexion, and 50 
degrees of forward flexion in August 1999.  In February 2003, 
he again had forward flexion to 75 degrees.  The Board notes 
that the veteran has an antalgic gait and walks with a slight 
limp due to his leg length discrepancy.  However, even with 
consideration of pain, including on use, the Board finds that 
there has been no demonstration of functional impairment 
comparable to moderate limitation of motion.  Slight 
limitation of motion of the dorsal spine warrants a 
noncompensable rating under Diagnostic Code 5291, but 
warrants a 10 percent rating under Diagnostic Code 5292.  As 
no more than slight limitation of motion of the thoracolumbar 
spine has been demonstrated, as discussed above, the 
preponderance of the evidence is against a higher rating than 
10 percent.  Thus, the record supports a 20 percent rating 
under Diagnostic Codes 5285 - 5292.

The Board notes that VA outpatient treatment reports dated in 
September and October 1997, and a January 2003 MRI, showed 
findings consistent with degenerative disc disease at L4-L5 
and L5-S1.  It is noted that there is no competent finding 
that such intervertebral disc disease of the lower lumbar 
spine is associated with the veteran's service-connected L1 
compression fracture.  In this regard, it is also noted that 
service connection has not been established for disc disease 
of L4-L5 or L5-S1.  Nevertheless, the MRI in January 2003 
also revealed the L1-L2 disc space was mildly decreased in T2 
signal, consistent with degenerative disc disease.  This 
involves the area of the service-connected compression 
fracture of L1.  Hence, the Board finds that Diagnostic Code 
5293, as in effect prior to September 23, 2002, is for 
consideration.  However, it does not afford the veteran a 
higher rating than 20 percent, as will be discussed below.

To be entitled to a 20 percent evaluation under the old 
version of Diagnostic Code 5293, the evidence must 
demonstrate moderate recurring attacks of intervertebral disc 
syndrome.  The next-higher, 40 percent, rating requires 
severe intervertebral disc syndrome with intermittent relief.  
Here, the objective evidence during the period in question 
reveals no abnormal neurological findings associated with L1-
L2 disc disease.  Moreover, neurological findings were normal 
in both legs upon VA examination in July 1998.  Further 
examination in August 1999 showed no sensory disturbance.  
Motor strength of the lower extremities was normal.  
Subsequent treatment in November 2001 showed that the veteran 
had a normal gait and could tandem walk.  His deep tendon 
reflexes were 2+ in the patella, bilaterally and 1+ in the 
Achilles bilaterally.  Based on the foregoing, the Board 
finds that neither moderate nor severe recurring attacks of 
intervertebral disc syndrome have been established.  As such, 
the old version of Diagnostic Code 5293 cannot serve as a 
basis for an increased evaluation here.

The Board has also considered whether any other Diagnostic 
Code section might allow for a higher rating.  However, as 
the evidence fails to establish muscle spasm, or 
manifestations of severe lumbar strain, Diagnostic Code 5295 
is not for application.  Similarly, as the evidence fails to 
indicate ankylosis, Diagnostic Codes 5286-89 are 
inapplicable.  

Based on the above, there is no basis for a rating in excess 
of a 20 percent for the veteran's compression deformity of 
the first lumbar vertebra with thoracic scoliosis and leg 
length discrepancy for the period prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence here shows that, at his July 1998 VA 
examination, the veteran stated that at times his back 
disability required him to stay in bed.  However, the 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 weeks during a 
previous 12-month period.  Indeed, there is no evidence of 
any bed rest prescribed by a physician.  Therefore, the 
revised version does not entitle the veteran to an increased 
rating on the basis of incapacitating episodes.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of 
intervertebral disc syndrome, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease.  
As discussed above, the orthopedic manifestations of the 
disability at issue warrant a 10 percent rating for deformity 
of the L1 vertebra under Diagnostic Code 5285, and a 10 
percent rating under Diagnostic Code 5292 based on limitation 
of motion of the lumbar spine, including with pain.  As the 
10 percent rating under Diagnostic Code 5285 is to be added, 
and not combined, to the 10 percent rating under Diagnostic 
Code 5292, a total 20 percent rating is warranted for the 
orthopedic manifestations of the disability at issue.  
Therefore, only through application of an alternate 
Diagnostic Code would an increased rating be possible here.  
However, no alternate Diagnostic Codes are for application 
here.  For example, as the evidence fails to establish muscle 
spasm, Diagnostic Code 5295 is not for application.  
Similarly, as the evidence fails to indicate ankylosis, 
Diagnostic Codes 5286-89 are inapplicable.  Based on the 
foregoing, a 20 percent rating for orthopedic manifestations 
of the veteran's back disability is for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his degenerative 
disc disease.  In the present case, the veteran has been 
noted on one occasion, in 1997, to have mild to moderate 
neurologic findings related to degenerative disc disease, due 
to complaints of radiation of pain to the lower legs.  Such 
would involve the sciatic nerve.  

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  Moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent rating.  Severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants a 60 percent 
rating.  

While on VA outpatient treatment in October 1997 the veteran 
was noted to have mild to moderate degenerative disc disease, 
no neurological findings attributable to the service-
connected back disability has been objectively demonstrated 
on clinical examination.  Indeed, on VA examination in July 
1998, there was no neurological deficiency of either leg.  On 
VA examination in August 1999, it was reported that there was 
no sensory disturbance, and motor strength of the lower 
extremities was normal.  In November 2001, his deep tendon 
reflexes were 2+ in the patella, bilaterally, and 1+ in the 
Achilles, bilaterally.  However, on VA examination in 
February 2003, the veteran's strength in the lower 
extremities was symmetrical at 5/5 in all muscle groups, and 
there were no reflex abnormalities noted.  The Board finds 
that these findings do not approximate mild neurological 
findings attributable to L1-L2 disc disease.  In view of the 
foregoing, the Board finds that a compensable rating is not 
warranted for neurologic manifestations of the disability at 
issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Codes 5285 - 5292 for his orthopedic manifestations, and that 
he is entitled to a noncompensable evaluation under 
Diagnostic Code 8520 for the neurologic manifestations.  As 
such, the combined 20 percent rating for the separate 
orthopedic manifestation and neurologic manifestation 
ratings, when combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities, cannot render a higher 
combined rating than when combined with the existing 20 
percent rating under Diagnostic Codes 5285-5292.  38 C.F.R. 
§ 4.25.  In the present case, it is noted that the veteran is 
also service-connected for residuals of a cold injury to the 
feet (rated as 10 percent disabling from May 1993 to January 
12, 1998, and then rated separately as 10 percent for each 
lower extremity thereafter).

Based on the foregoing, separate evaluations are not 
warranted as to the orthopedic and neurologic manifestations 
of the veteran's degenerative disc disease under Diagnostic 
Code 5293 as revised effective September 23, 2002, as such 
would not afford the veteran a higher rating, even when 
combined with the other service-connected disabilities.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.

In the present case, the evidence demonstrates that, 
immediately leading up to, and during, the period beginning 
September 26, 2003, the veteran's flexion was no worse than 
75 degrees.  This was demonstrated upon VA examination in 
February 2003.  Moreover, there is no evidence of muscle 
spasm.  For these reasons, the veteran's disability picture 
does not most nearly approximate the next-higher 40 percent 
evaluation under the General Rating Formula.  Instead, the 
veteran's symptomatology is found to be commensurate with the 
presently assigned 20 percent rating.  

In conclusion, during the entirety of the appeal, the 
veteran's service-connected compression deformity of the 
first lumbar vertebra with thoracic scoliosis and leg length 
discrepancy warrants a 20 percent rating and no more.  In 
this regard, the preponderance of the evidence is against a 
rating in excess of 20 percent, and the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As an initial rating of 20 percent for a compression 
deformity of the first lumbar vertebra with thoracic 
scoliosis and leg length discrepancy is warranted throughout 
the rating period on appeal, staged ratings are not for 
application.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

An initial rating of 20 percent for a compression deformity 
of the first lumbar vertebra with thoracic scoliosis and leg 
length discrepancy is granted, throughout the rating period 
on appeal, subject to the applicable law governing the award 
of monetary benefits.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


